Seevers, J.
i appear : mayOT™ur¡sdiction. The appellant states the question for determination to be: “"Will an appeal lie from the judgment of the maJ01' of a town, incorporated under the general “-corporation -^aws state, to the District Court, for the violation of an ordinance?” Mayors of each city or incorporated town have the jurisdiction of a justice of the peace in all matters, civil or criminal, arising *338under the laws of the state or the ordinances of such city or town, and the rules of law regulating proceedings before justices shall be applicable to proceedings before such mayor. Code, Sec. 506. Chapter 52 of title 25 of the Code relates to proceedings and trials before justices of the peace in criminal cases, and it seems to be conceded that in this chapter is to be found the great body of the statutes relating to such trials. The provisions of this chapter in relation to the information, pleadings, trial and judgment, it is conceded, furnish the rule for trials in mayors’ courts as well as for justices of the peace, and See. 4697 thereof provides for an appeal to the District Court. This matter of taking the appeal, the manner of doing it, as well as the right to have it, is as much a part and parcel of the proceedings before justices of the peace, as are the provisions as to what the information must contain or the number and manner of summoning and impaneling a jury. If there be no appeal from a mayor’s court in cases like the present, then there is none in any case whether civil or criminal. Thus making the judgment of such courts final and conclusive, which can not be said of any other court in the State. For in this court rehearings are granted, and in certain cases appeals may be taken to the Supreme Court of the United States. Certainly such a result was never intended or contemplated by the General Assembly. The consequences that must result from the construction placed on the statute by the appellant, demonstrates its unsoundness. See State v. Sodnutt, 13 Iowa, 437.
Adttbmbd.